DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-30 are currently pending for examination.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,363,894 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader than the patented claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 13-18 and 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Grant (Pub. No.: US 2019/0183259 A1).

Regarding claim 1, Grant teaches a retail merchandise pusher configured for sliding along a track of a pusher assembly, the pusher assembly mountable to a retail merchandise shelf (Fig. 1 – 11, pusher 20 combined with modular sweep detector 16 slides on the rail 24), the pusher comprising:
a housing (Fig. 8, housing 28);
a spring drum rotatably mounted within the housing (Fig. 12, pulley 34 of the sensor 30. Para [0021], “The sensor 30 may be enclosed within the housing 28.”);
a coil spring mounted to the spring drum, the coil spring coilable and uncoilable upon rotation of the spring drum (Fig. 9, bias member 22 is a spring coil. Para [0020], “For example, the biasing member 22 may be a clock spring, power spring, flat spiral spring, or the like.  Thus, as merchandise is added to the pusher device 14, the clock spring is configured to unwind (see, e.g., FIG. 6), and as merchandise is removed to the pusher device, the clock spring is configured to wind (see, e.g., FIG. 5).”); and
a controller coupled to a sensor arrangement carried within the housing (Fig. 3, Fig. 7, modular sweep detector 16/monitoring device 18, para [0006], “The modular sweep detector also includes a monitoring device comprising an alarm for generating an alarm signal” ), the sensor arrangement comprising:
a sensor for detecting rotation of the spring drum (Fig. 9, sensor 30. Para [0021], “Thus, as the biasing member 22 moves, the sensor 30 may likewise be configured to move and detect such movement.  In one embodiment, the sensor 30 is a rotary encoder and is configured to rotate as the coil spring is wound and unwound (see, e.g., FIGS. 7-11).  The sensor 30 may be configured to generate a signal in response to movement of the pusher 20 (e.g., an audible tone or visual indicator).”);
a sensor for detecting a direction of rotation of the spring drum (Fig. 9, sensor 30. Para [0021], “The sensor 30 may be configured to generate a signal in response to movement of the pusher 20 (e.g., an audible tone or visual indicator). For example, movement in one direction may generate a first signal while movement in an opposite direction may generate a second signal.”); and
a sensor for detecting an incremental movement of the pusher (Fig. 9, sensor 30. Para [0023] “As the sensor 30, 30' moves forwards and/or backwards as items of merchandise are loaded, the sensor is configured to generate one or more signals that can be used to determine a thickness of the item of merchandise.  The signals generated by the sensor 30, 30' may be indicative of linear distance or full/partial rotation of the sensor.  Once the items of merchandise are loaded on the pusher device 14, removal of a predetermined number of items may be indicative of a theft or "sweep".”);
wherein the controller is configured to calculate, based on data from the sensor arrangement, a total distance and direction of travel by the pusher, and to generate an alarm when the pusher travels more than a threshold distance within a predetermined period of time (para [0003], “In some instances, removal of more than one item of merchandise at a time may be indicative of theft.”, para [0023], “For instance, removal of a plurality of items of merchandise may be indicative of theft or sweep, while removal of one item of merchandise is not indicative of theft or sweep. … The modular sweep detector 16 and/or the monitoring device 18 may have an alarm that is configured to generate an alarm signal (e.g., an audible and/or visible signal) as a result of such removal.”. If the sensor detects more than a predetermined number of items have been removal at a time based on the distance traveled by the pusher, then an alarm is generated).
Although Grant fails to expressly disclose a spring drum sensor, a direction sensor and an incremental distance sensor separately, but Grant teaches the sensor 30 is configured to perform the same functions as a spring drum sensor, a direction sensor and an incremental distance sensor combined in paragraphs [0021]-[0023]. 
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the claimed invention to substitute the spring drum sensor, the direction sensor and the incremental distance sensor with Grant’s sensor because these sensors were art-recognized equivalents to perform the same functions and to reduce space.

Regarding claim 2, Grant teaches the retail merchandise pusher of claim 1, wherein the alarm is at least one of a visual, audible, or RF signal (para [0023], “The modular sweep detector 16 and/or the monitoring device 18 may have an alarm that is configured to generate an alarm signal (e.g., an audible and/or visible signal) as a result of such removal.”).  

Regarding claim 3, Grant teaches the retail merchandise pusher of claim 2, wherein the controller is coupled to an output device the output device configured to produce the alarm as a visual or audible signal (para [0023]) but fails to expressly teach the output device is disposed in the housing.
However, applicant’s disclosure has not disclosed that the location of the output device solves any stated problem and it appears that the invention would perform equally well with Grant’s visual/audible device to generate an alarm.
 	Also, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the claimed invention to rearrange the location of the audible/visual device to the housing of the pusher, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japkise, 86 USPQ 70

Regarding claim 4, Grant teaches the retail merchandise pusher of claim 1, wherein the controller is coupled to a transmitter disposed in the housing, the transmitter configured to wirelessly transmit data to a remote receiver, the data including at least one of an alarm status, and the total distance and direction of travel by the pusher (para [0024], “In some embodiments, a monitoring device 18 may be configured to be paired with one or more modular sweep detectors 16.  For example, a plurality of modular sweep detectors 16 may be paired with one monitoring device 18.  Thus, the monitoring device 18 may be configured to monitor a plurality of signals provided by the modular sweep detectors 16 and to determine if a theft event has occurred.”).  

Regarding claim 5, Grant teaches the retail merchandise pusher of claim 4, wherein the controller is configured to transmit information, based on data from the sensor arrangement, wherein the information includes an inventory status for the pusher assembly (para [0025], “In another embodiment, the system 10 may be utilized for inventory control.  For instance, the monitoring device 18 may be configured to monitor a number of items of merchandise on a pusher device 14 based on input from the sensor 30, 30' and alert authorized personnel should the inventory fall below a predetermined number. The monitoring device 18 may further be configured to facilitate communication with one or more remote devices for providing notification regarding inventory levels.”).

Regarding claim 6, Grant teaches the retail merchandise pusher of claim 1, wherein the controller comprises a microprocessor (para [0023], “The modular sweep detector 16 and/or the monitoring device 18 may have an alarm that is configured to generate an alarm signal (e.g., an audible and/or visible signal) as a result of such removal.”. It is inherent that a microprocessor is included to generate an alarm).

Regarding claim 7, Grant teaches the retail merchandise pusher of claim 1, wherein the direction sensor includes a first electrical contact, a common electrical contact, and a second electrical contact, the common electrical contact interposed between the first electrical contact and the second electrical contact (para [0021], “In some instances, the sensor 30 may be configured to contact and directly engage the biasing member 22.  Thus, as the biasing member 22 moves, the sensor 30 may likewise be configured to move and detect such movement.  In one embodiment, the sensor 30 is a rotary encoder and is configured to rotate as the coil spring is wound and unwound (see, e.g., FIGS. 7-11).”).

Regarding claim 13, Grant teaches the retail merchandise pusher of claim 1, wherein the coil spring is configured to bias the housing toward one end of the track (Fig. 4, para [0020], “The pusher 20 is configured to abut one or more items of merchandise and move along the rail member 24, while the biasing member 22 is configured to bias the pusher towards the stop member 26 at an end of the rail member.”).

Regarding claim 14, Grant teaches the retail merchandise pusher of claim 1, wherein the pusher is configured to permit a user to set or adjust at least one of the threshold distance and the predetermined period of time (para [0023], “The predetermined number of items of merchandise that is indicative of theft may be input by authorized personnel at the monitoring device 18 or may be preset by the manufacturer.”. The number of items is associated with the thickness/distance of each item. If the user changes the number of items that is indicative of theft then the thickness/distance is also changed).

Regarding claim 15, Grant teaches the retail merchandise pusher of claim 1, wherein the pusher includes a reset control to set a zero position for the controller, the zero position indicating that no merchandise is contained in the pusher assembly such that the pusher is at an end of the track (para [0025], “In another embodiment, the system 10 may be utilized for inventory control.  For instance, the monitoring device 18 may be configured to monitor a number of items of merchandise on a pusher device 14 based on input from the sensor 30, 30' and alert authorized personnel should the inventory fall below a predetermined number.  The monitoring device 18 may further be configured to facilitate communication with one or more remote devices for providing notification regarding inventory levels.”).

Regarding claims 16-17, recites a pusher assembly with a broader scope than the pusher assembly of claim 1. Therefore, it is rejected for the same reasons. 

Regarding claim 18, recites a claim scope that is similar to claim 7. Therefore, it is rejected for the same reasons. 

Regarding claim 20, recites a claim scope that is similar to claims 2 and 4. Therefore, it is rejected for the same reasons.

Regarding claim 21, recites a claim scope that is similar to claims 14-15. Therefore, it is rejected for the same reasons.

Regarding claim 22, recites a claim scope that is similar to claim 5. Therefore, it is rejected for the same reasons. 

Regarding claim 23, Grant teaches a retail merchandise display system for self-facing retail merchandise (Fig. 1-Fig. 11), the retail merchandise display comprising: 
a shelf (para [0020], “The pusher device 14 may be located on a shelf in a retail environment,”); 
at least one pusher assembly mounted to the shelf (Fig. 1-2, one or more pushers 14, 20), the at least one pusher assembly comprising:
 	a track (Fig. 4, track 24); 
 	a pusher slidable along the track, the pusher assembly comprising a controller coupled to a sensor arrangement (Fig. 3, Fig. 7, modular sweep detector 16/monitoring device 18), the controller configured to calculate, based on data from the sensor arrangement, a large-scale movement of the pusher, and an incremental movement by the pusher, wherein the controller is configured to generate a local alarm when a total distance traveled by the pusher, the total distance being equal to a sum of the large-scale movement and the incremental movement, is greater or equal to a predefined distance (para [0023], “The predetermined number of items of merchandise that is indicative of theft may be input by authorized personnel at the monitoring device 18 or may be preset by the manufacturer. The modular sweep detector 16 and/or the monitoring device 18 may have an alarm that is configured to generate an alarm signal (e.g., an audible and/or visible signal) as a result of such removal.”. It is very obvious for the authorized personnel to input the predetermined number of items that is indicative of theft to 3, then a removal of 2 items (large scale movement) followed by removal of 1 item (incremental movement) is determined as a theft.); and 
 	the pusher including a transmitter operable to wirelessly communicate the total distance traveled by the pusher (para [0024], “The modular sweep detector 16 and monitoring device 18 may include wireless communications circuitry for communicating with one another using any desired communications protocol (e.g., Bluetooth, Wi-Fi, radiofrequency, etc.).  The modular sweep detector 16 and monitoring device 18 may be located remotely from one another.  For example, the monitoring device 18 may be located at some fixed location in proximity to one or more modular sweep detectors 16.  In some embodiments, the signal(s) generated by the sensor 30, 30' may be configured to be transmitted to the monitoring device 18.”); and 
a receiver, remotely located from the pusher, is configured to receive a wireless signal from the transmitter, and configured to generate a remote alarm in concert with the local alarm (para [0023], “The modular sweep detector 16 and/or the monitoring device 18 may have an alarm that is configured to generate an alarm signal (e.g., an audible and/or visible signal) as a result of such removal.”. Both devices 16 and 18 generate alarm).

Regarding claim 24, Grant teaches the retail merchandise display system of claim 23, wherein the local and remote alarms are at least one of visual or audible alarms (para [0023], “The modular sweep detector 16 and/or the monitoring device 18 may have an alarm that is configured to generate an alarm signal (e.g., an audible and/or visible signal) as a result of such removal.”).

Regarding claim 25, Grant teaches the retail merchandise display system of claim 23, wherein the at least one pusher assembly includes a plurality of pusher assemblies, wherein each one of the plurality of pusher assemblies wirelessly communicate with the receiver (para [0024], “In some embodiments, a monitoring device 18 may be configured to be paired with one or more modular sweep detectors 16.”).

Regarding claim 26, Grant teaches the retail merchandise display system of claim 23, wherein the receiver includes an RF receiver, an audio speaker, and a Wi-Fi module configured to transmit data received from the pusher (para [0023], “The modular sweep detector 16 and monitoring device 18 may include wireless communications circuitry for communicating with one another using any desired communications protocol (e.g., Bluetooth, Wi-Fi, radiofrequency, etc.).”).

Regarding claim 27, Grant teaches the retail merchandise system of claim 23, wherein the wireless signal is an RF signal (para [0023], “The modular sweep detector 16 and monitoring device 18 may include wireless communications circuitry for communicating with one another using any desired communications protocol (e.g., Bluetooth, Wi-Fi, radiofrequency, etc.).”).

Regarding claim 28, Grant teaches the retail merchandise system of claim 23, but fails to expressly teach wherein the sensor arrangement includes a spring drum sensor, a direction sensor, and an incremental distance sensor.
However, Grant teaches the sensor 30 is configured to perform the same functions of a spring drum sensor, a direction sensor and an incremental distance sensor combined in paragraphs [0021] and [0023]. 
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the claimed invention to substitute the spring drum sensor, the direction sensor and the incremental distance sensor with Grant’s sensor because these sensors were art-recognized equivalents to perform the same functions and to reduce space.

Regarding claim 29, Grant teaches the retail merchandise display system of claim 23, wherein the receiver is configured to transmit data received from the pusher to a computer or mobile device, wherein the data allows the computer or mobile device to display information regarding the pusher assembly (para [0025], “The monitoring device 18 may further be configured to facilitate communication with one or more remote devices for providing notification regarding inventory levels.  Such communication could occur, for instance, over a cloud network.  In other embodiments, the modular sweep detector 16 and/or the monitoring device 18 may be configured to generate an alarm signal should the inventory fall below a predetermined level.”).

Regarding claim 30, Grant teaches the retail merchandise display system of claim 29, wherein the information regarding the pusher assembly includes at least one of an alarm status, and inventory status, and a position of the pusher (para [0025], inventory status).

Allowable Subject Matter
Claims 8-12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Swafford (Pat. No.: US 8,812,378) teaches a pusher assembly to monitor inventory and to detect theft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZHEN Y WU/Primary Examiner, Art Unit 2685